DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of applicant’s election with traverse of the species of peptide consisting of SEQ ID NO:31.  The traversal is on the ground that the examiner did not demonstrate burden of search for examination of all the species of the invention.  This has been considered but not found persuasive. 
It is noted that applicant has traversed the restriction requirement on the grounds that the examiner has not shown burden of search.  This has been considered but not found persuasive.  The restriction requirements clearly set forth the burden of search for all of the  previously claimed 198 amino acid sequences of SEQ ID NO: 1-3, 5-12, 14-36, 38-45, 47-89, 91-99, 101-116,and 118-205, in that each of these sequences would constitute a separate search in the sequence databases and the non-patent literature databases.  Further applicant has canceled the remaining, non-elected species.  The restriction requirement is deemed proper and hereby made FINAL.  
Claims 1-6, 13, 19 and 20 have been canceled.  Claims 21-29 have been added.  Claims 7-12, 14-18 and 21-29 are pending and examined on the merits.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the pharmaceutical composition of claim 8 comprising adjuvants which are anti-CD40 antibody, imiquimod, resiquimod, GM-CSF, cyclophosphamide, IFN-alpha, IFN-beta, CpG oligonucleotide and derivatives, poly (I:C) and derivatives, RNA, sildenafil, particulate formulations with PLG, virosomes, Il-1, Il-2, Il-4, Il-7, Il-12, Il-13, Il-15, Il-21 and Il-23 does not reasonably provide enablement for the pharmaceutical composition of claim 9 comprising adjuvants which are sunitinib and bevacizumab.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The prior art teaches the use of anti-CD40 antibody, imiquimod, resiquimod, GM-CSF, cyclophosphamide, IFN-alpha, IFN-beta, CpG oligonucleotide and derivatives, poly (I:C) and derivatives, RNA, sildenafil, particulate formulations with PLG, virosomes, Il-1, Il-2, Il-4, Il-7, Il-12, Il-13, Il-15, Il-21 and Il-23 as immunoadjuvants to vaccine compositions.  Neither the specification nor the prior art provide objective evidence on the use of sunitinib or bevacizumab as an immunoadjuvant.  Sunitinib is an inhibitor of VEGFR2 and PDGFRβ that is used as an antineoplastic agent in the treatment of gastrointestinal stromal tumors and renal cell carcinoma.  Bevacizumab is an anti-VEGF monoclonal antibody used to inhibit pathologic angiogenesis.  There are no teachings in the specification or any art of record linking binding to VEGF, or inhibition of VEGFR2 or PDGFRβ with the property of being an immunoadjuvant.  One of skill in the art would be subject to undue experimentation in order to use the pharmaceutical composition of claim 9 comprising sunitinib or bevacizumab as an adjuvant.

Claims 7-12, 16-18, 21-29 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 7-12 and 25-29 are drawn to pharmaceutical compositions comprising activated T lymphocytes produced by the method of claim 14, wherein the activated T cells selectively recognize cells expressing the peptide of SEQ ID NO:31 in the context of HLA-A*02:01.  Claims 16-18 and 21-24 are method claims reliant on the identity of the activated T lymphocytes produced by the method of claim 14.
The written description requirement can be fulfilled by a description of a structure common to members of the genus relied upon in the instant method claims, a description of a partial structure coupled with a specific function or a description of a representative number of species encompassed by the claimed genus relied upon in the instant method claims.
When given the broadest reasonable interpretation, “T cells” are interpreted in accord to common usage, as αβ-T cells.  It is well known in the art that a heterodimer of the α and β subunits of the TCR form the recognition unit of the receptor, wherein the N-terminal domains of both the α and β subunits encompassing sequence variability akin to the variable domains of immunoglobulins, including areas of relatively greater variability corresponding to CDR regions of immunoglobulins.  The specification teaches that SEQ ID NO:31 binds to HLA-A*02 (page 13, lines 10-11, and Table 1 on page 14).  One of skill in the art would understand that a T cell  comprising a TCR with appropriate α and β subunits is required for the T cell to recognize the SEQ ID NO:31 peptide in the context of HLA-A*02.  
The specification has not provided a written description of the N terminal domains of  T cells that  selectively recognize cells that express SEQ ID NO: 31 in the context of HLA-A*02.  The findings in Amgen v. Sanofi of October 5, 2017, wherein it was concluded that a description of an antibody by reciting only the antigen to which the antibody binds is insufficient for the written description requirement of 112, first paragraph pertains to the instant T cells.  The specification provides no written description for the T cells, or the required T cell Receptor that except the desired ability to selectively recognize cells that aberrantly express SEQ ID NO: 31 in the context of HLA-A*02.  As with an antibody that specifically binds an antigen, one of skill in the art would not be able to envisage the structure of a T cell or a T cell receptor that specifically recognizes a peptide in the context of an MHC complex only by the sequence of the peptide and knowledge that it binds to HLA-A*02.  Description of a receptor, in general, based only on the desired binding, recognition or other interaction with a ligand protein is not sufficient to describe the receptor because binding to or recognition of a ligand imparts no detailed structural information regarding the receptor itself.
The specification teaches a method of eliciting activated CD8 T cells in vitro comprising stimulating CD8 T cells from  CD8 selected HLA-A*02 leukapheresis fractions from healthy donors, followed by stimulation of the T cells by pMHC and CD28 coated beads (pages 115, first paragraph under the heading “In vitro priming of CD8+ T cells” and page 116, lines 1-3).  The specification teaches that the stimulations were carried out in 96 well-plates by co-incubating the cells with washed coated beads carrying pMHC and anti-CD28, supplementing the medium with Il-12 and subsequently supplementing the medium with  Il-2 for 4 days, and that this cycle of stimulation and incubation was done three times (page 116, lines 1-7 of the bottom paragraph).  The specification teaches that multimeric analysis was carried out using a live-dead near IR dye, anti-CD8 antibody and fluorescent pMHC multimers to detect  in vitro priming of specific multimer positive, CD8 positive lymphocytes  (page 116, lines 10-17 of the second full paragraph).  The specification teaches that immunogenicity for a given antigen was determined if at least one in vitro stimulated well (of the 96 well plate) of one healthy donor was found to contain a specific CD8 T cell line after the in vitro stimulation (page 116, lines 17 to page 117, line 1).  The specification teaches that evidence for the presence of the specific CD8 T cell line in the well was that the well contained at least 1% multimer positive CD8 T cells as a percentage of total T cells, and the percentage of positive cells was at least 10-fold higher than the median of the negative control stimulated cells (page 117, lines 2-3).   The specification fails to teach any further manipulation of the activated antigen specific CD8 T cells, such as the expansion in vitro required in claim 5.  
Montagna et al (Cytotherapy, 2012, Vol. 14, pp. 80-90) teach that the adoptive immune therapy for the treatment of  solid tumors has been hampered by the difficulty of isolating and expanding a sufficient quantity of tumor reactive T cells while preserving their cytotoxic capacity (page 81, first column, second full paragraph).  Yee et al (Journal of Immunology, 1999, Vol. 162, pp. 2227-2234) teach a similar procedure as that of the instant specification wherein peripheral blood leukocytes were stimulated with peptide pulsed APC, followed by analysis with peptide-MHC tetramers and anti-CD8.  Yee et al teach that unlike individual CTL clones, the tetramer positive T cells appearing in the PBL after stimulation showed a broad range of tetramer staining that could be divided between a tetramer low CD8 positive cell population and a tetramer high CD8 positive population (page 2230, second column, first full paragraph).  One of skill in the art would reasonably conclude that the multimer positive wells in the instant specification also represented a heterogeneous population because they are not a clonal population.  Yee et al teach the sorting of the tetramer high population from the tetramer low population and the expansion of the sorted populations, followed by testing of the T cells for the ability to recognize peptide pulsed target as well as  antigen positive tumor cells in a Chromium release assay (page 2230, second column, lines 1-8 of the last paragraph).  Yee et al teach that a clone was considered cytotoxic if lysis of the antigen positive target was >20% and that 85% of the tetramer high clones  were tumor reactive CTL, while only one of the tetramer low clones was a tumor reactive  (pages 2230, line 8 to page 221, first column, line 1).  Yee et al teach that the tetramer–high CTL clones were high avidity CTL which displayed a stable tetramer high phenotype, reactivity to antigen positive tumor and low peptide dose requirement for target cell lysis (page 2232, first column lines 25-27).  Yee et al teach that the high frequency of CTL clones isolated from bulk culture using this method should enable the routine isolation of tumor reactive effectors for adoptive therapy after only two or three cycles of in vitro stimulation thereby decreasing the time to CTL generation by 50% and the required resources involved in cloning and screening hundreds of clone by several fold (page 2232, bridging paragraph between the first and second columns). 
Thus, one of skill in the art would understand that the in vitro primed CD8 T cells of the instant invention, including T cells that specifically recognize SEQ ID NO: 31 would require further isolation for expansion into suitable numbers of peptide specific CD8 clones and verification that the peptide specific CD8 T cells were tumor reactive prior to using them in a pharmaceutical composition in a method for killing target cells in a patient.  One of skill in the art would conclude that possession of T cells having undergone activation by pMHC and anti-CD28  as part of a heterogeneous mixture of CD8 positive T cells in a well of a 96-well plate is not commensurate with possession of an expanded CTL population having cytotoxic reactivity against antigen-positive tumor cells given that cytotoxic activity against the tumor cells must be demonstrated because cytolytic activity against antigen positive tumor cells is not necessarily commensurate with recognition of pMHC by pMHC activated CD8 expressing T cells.  One of skill in the art would further conclude that cytotoxic activity of the cells must be demonstrated after the expansion to verify that the T cells have retained cytotoxic activity for tumor cells because this is taught in the art to be a required step in the generation of an adequate number of cells for adoptive immune therapy in a patient or subject in need thereof.  The specification fails to provide any evidence for possession of the expanded T cell population that specifically recognizes SEQ ID NO:31 in the context of HLA-A*02.
Thus, given the lack of written description of the antigen recognition portion of the activated T cell which specifically recognizes SEQ ID NO:31 and lack of evidence of the expanded T cell population that would be required for the pharmaceutical composition and method of killing cancer cells, one of skill in the art would reasonably conclude that applicant was not in possession of the pharmaceutical composition produced by the method of claim 14 at the time of filing. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 17/339,157 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 15 is obvious over claim 19 of the ‘157 application.  Claim 19 is drawn to the peptide of SEQ ID NO:31 produced in part, by a yeast cell or bacterial expression system.  Thus, it would have been prima facie obvious to produce the peptide of SEQ ID NO:31 by culturing a yeast or bacterial cell and isolating the peptide from the host cell or culture medium because these are steps well-known in the art for obtaining recombinant peptides..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/339,157 in view of Ioannides et al (U.S. 2003/0027766) and Madden et al (Cell, 1993, Vol. 75, pp. 693-708). 
Instant claim 14 requires an in vitro method for producing activated T lymphocytes comprising contacting T cells with antigen presenting cells, wherein the antigen presenting cells express  human HLA-A*02 and have been loaded with the peptide of SEQ ID NO:31.
Claim 2 of the ‘157 application teaches that SEQ ID NO:31 has the ability to bind to an MHCI molecule, and wherein bound thereto is capable of being recognized by CD8 T cells.
The claims of the ‘157 patent do no teach that the MHCI is HLA-A*02.
Ioannides et al teach a method of making in vitro HLA-A2 restricted CTLs comprising contacting HLA-A2+ PBMCs cultured in the presence of Her-2 peptides comprising HLA-A2  and Il-2 (paragraphs [0018] and [0268]).  One of skill in the art would understand that the PBMC provide the antigen-presenting cells for the T lymphocytes.  Ionnadies et al teach that a Leu residue at position 2 is an anchor for HLA-A2, and although Val at position 9 is a dominant residue for HLA-A2 it does not contact  the TCR (paragraph [0206]).
In the instant case, SEQ ID NO:31 has a Gly at position 9.
Madden et al teach that small alanine side chains can provide conformational flexibility  by avoiding unfavorable interactions with the MHC-A2 cleft (page 704, first column, lines 16-23 of the bottom paragraph).
Thus, it would have been prima facie obvious to carry out the method of instant claim 14 by using the method of making in vitro activated T lymphocytes of Ioannides et al, wherein SEQ ID NO:31 was used as the stimulator peptide.  One of skill in the art would have been motivated to do so because claim 2 of the 157 application teaches that SEQ ID NO:31 binds to MHC class I and is capable of being recognized by CD8 T cells in the context of MHC I, and the teachings of Ioannides et al regarding the lack of contact of position 9 with the TCR and requirement of a Leu residue at position 2 of the peptide to anchor to MHC-A2, and the further teachings of Madden et al regarding amino acids with small side chains, such as alanine as being non-disruptive in the HLA cleft.  One of skill in the art would understand that SEQ ID NO: 31 has no side chain and thus would offer the most flexibility within in the HLA-A2 binding cleft and not lead to unfavorable interactions
This is a provisional nonstatutory double patenting rejection.

All claims are rejected




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643